  
 
 
 
 
RANDOM ACQUISITIONS
,
 
LLC
 
 
 
 
567
 
 
359 NLRB No. 55
 
 
Random Acquisitions, LLC 
and
 
Sherrie Cvetnich. 
Case 07

CA

052473
 
January 28, 2013
 
SUPPLEMENTAL DECISIO
N AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On August 2, 2011, the National Labor Relations 
Board issued a Decision and Order in this pr
oceeding,
1
 
finding that the Respondent violated Section 8(a)(1) of 
the National Labor Relations Act by discharging e
m-
ployees Sherrie Cvetnich, Teresa Burge, and Eric Cve
t-
nich on October 16, 2009.  The Board ordered the R
e-
spondent to offer reinstatement to 
Sherrie Cvetnich, T
e-
resa Burge, and Eric Cvetnich and to make them whole 
for any loss of earnings or other benefits they may have 
suffered as a result of the unlawful discharges.  On 
March 16, 2012,
2
 
the United States Court of Appeals for 
the Sixth Circuit
 
issued its judgment enforcing the 

 

order as enforced, the Regional Director for Region 7 
issued a compliance specification and notice of hearing, 
alleging the amounts due and n
otifying the Respondent 
of its obligation to file a timely answer complying with 

e-
spondent filed an answer to the compliance specification. 
 
By a letter dated July 19, the Acting Regional Attorney 
for Re
gion 7 notified the Respondent that its answer did 
not satisfy the specificity requirements set forth in Se
c-

stated that failure to file an appropriate amended answer 
by July 26 would prompt a motion f
or summary and/or 
default judgment.  In particular, the Acting Regional A
t-


l-

the Respondent, c
ounsel for the Acting General Counsel, 
by letter dated July 26, reiterated the request for an 
amended answer and extended the filing deadline to A
u-
gust 2.  The Respondent did not file an amended answer.
 
On August 13, the Acting General Counsel moved for 
pa
rtial summary judgment.  The Acting General Counsel 

with the specificity requirements of Section 102.56(b) 
because it offered only a general denial of the gross 
backpay allegations set forth in paragr
aphs 6 and 7 of the 
compliance specification.  On August 15, the Board i
s-
sued an order transferring the proceeding to the Board 
                                        
                  
 
1
 
Random Acquisitions, LLC
, 357 NLRB 303 (2011).
 
2
 
All dates are in 2012, unless otherwise noted.  
 
and a Notice to Show Cause why the Acting General 

did not file a response
 
to the Notice to Show Cause.
 
On the entire record, the National Labor Relations 
Board makes the following
 
Ruling on Motion for Partial Summary Judgment
 
Section
s
 

Regulations states:
 
 
(b) 
Contents of answer to spec
ification
. The answer 
shall specifically admit, deny, or explain each and ev
e-
ry allegation of the specification, unless the respo
n
dent 
is without knowledge, in which case the respondent 
shall so state, such statement operating as a denial.  
Denials shall f
airly meet the substance of the alleg
a-
tions of the specification at issue.  When a respondent 
intends to deny only a part of an allegation, the r
e-
spondent shall specify so much of it as is true and shall 
deny only the remainder.  As to all matters within t
he 
know
l
edge of the respondent, including but not limited 
to the various factors entering into the computation of 
gross backpay, a general denial shall not suffice.  As to 
such matters, if the respondent disputes either the acc
u-
racy of the figures in the s
pecification or the premises 
on which they are based, the answer shall specifically 
state the basis for such disagreement, setting forth in 

premises and furnishing the appropriate supporting fi
g-
ures.
 
(c
) 
Effect of failure to answer or to plead specifically 
and in detail to backpay allegations of specification
.  If 
the respondent fails to file any answer to the specific
a-
tion within the time prescribed by this section, the 
Board may, either with or without
 
taking evidence in 
support of the allegations of the specification and wit
h-
out further notice to the respondent, find the specific
a-
tion to be true and enter such order as may be appropr
i-
ate. 
 
If the respondent files an answer to the specific
a-
tion but fail
s to deny any allegation of the specification 
in the manner required by paragraph (b) of this section, 
and the failure so to deny is not adequately explained, 
such allegation shall be deemed to be admitted to be 
true, and may be so found by the Board witho
ut the 
ta
k
ing of evidence supporting such allegation, and the 
respondent shall be precluded from introducing any e
v-
idence controverting the allegation.
 
Paragraph 6(a) of the compliance specification alleges, 
inter alia, rates of pay, hours customarily work
ed, a 
backpay period of October 16, 2009
,
 
to about June 23, 
2012, and a resulting gross backpay amount for discrim
i-
natee Sherrie Cvetnich.  Paragraphs 6(b) and (c) include 
 568
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
similar allegations for discriminatees Eric Cvetnich and 
Teresa Burge, respectively.
3
  
Paragraph 7 alleges net 
backpay amounts due each discriminatee and the total 

a
tion for 
the period covered by the compliance specific
a
tion.
 

4
 
and 7 state 

thout knowledge and therefore Respondent 

a-
tively allege that the Respondent has no employee pos
i-
tions with which to offer reinstatement, that it is without 
employees or income, and that its sole asset 
is a building 
located in Battle Creek, Michigan.  The Acting General 
Counsel submits that he is entitled to partial summary 
judgment on the gross backpay allegations in paragraphs 

e-
gations do not comply 
with the specificity requirements 

5
 
We agree with the Acting General Counsel and find 

to comport with Section 102.56(b).  The answers to both 
paragraphs mere
ly recite that the Respondent is 

e-

r-
tion that a respondent is without knowledge of an alleg
a-
tion operates as a denial and must meet the specificity 
requirem
ents of the rule.  The rate of pay and customary 
hours worked by each discriminatee is information that is 
within the knowledge of the Respondent and available 
from its own records.  See, e.g., 
Mining Specialists, Inc
., 
330 NLRB 99, 101 (1999).  T
he Respon
dent, however, 
offers no explanation for its asserted lack of knowledge 
regarding these matters.  In addition, it takes no position 
on the gross backpay calculations in the compliance 
specification or the premises on which they are based, 
and fails to prov
ide alternate figures or premises regar
d-
ing the amount of gross backpay owed to the discrim
i-
natees.  See 
SRC Painting, LLC
, 356 NLRB No. 74, slip 
op. at 2 (2011)
 
(not reported in bound volumes)
.  B
e-
cause the Respondent had knowledge of and access to 
the re
l
e
vant data, its answers to paragraphs 6 and 7 are 
insufficient to meet the specificity requirements of Se
c-
                                        
                  
 
 
3
 
Pars. 6(a), (b), and (c) also allege interim earnings and net backpay 
amounts for the discriminatees.  The Acting General
 
Counsel does not 
seek partial summary judgment as to these amounts.
 
4
 
The Respondent combines its answer to pars. 6(a) through (c) into 
a single paragraph.
 
5
 
Par. 7 does not allege gross backpay amounts.  As stated above, it 
alleges net backpay amounts.  
Obviously, however, those net amounts 
are based on the gross backpay amounts alleged in par. 6.  Thus, we 

seeking partial summary judgment on the net backpay amounts alleged 
in that par
agraph only to the extent of precluding the Respondent from 
contesting the gross backpay component of those amounts.
 
tion 102.56(b).  See 
Uni
t
ed States Service Industries
, 325 
NLRB 485, 486 (1998).
  
Notably, t
hese deficiencies o
c-
curred despite numerous notific
a
tions
 
from the Region 
advising the Respondent of its obligations under Section 
102.56(b) and the need to fu
r
ther explain its answers.  
 
In addition to its purported lack of knowledge regar
d-
ing the gross backpay allegations in paragraphs 6 and 7 
of the complianc
e specification, the Respondent affirm
a-
tively alleges that it has no employee positions with 
which to offer reinstatement, that it is a real estate hol
d-
ing company without employees or income, and that its 
sole asset is a building located in Battle Creek, 
Michigan.  
Although not entirely clear, the Respondent appears to 
contend (1) that the discriminatees are not entitled to 
reinstatement and backpay because the Respondent has 
no available employee positions, and (2) that the discri
m-
inatees are not entitled
 
to backpay because the Respon
d-
ent has no income with which to pay them.  To the extent 
the Respondent makes such contentions, we find that 
neither is sufficient to warrant denying the Acting Ge
n-

 

has no employees 
or employee positions do not warrant denial of the Ac
t-

and 7 of the compliance specification involve a backpay 
period of October 16, 2009
,
 
to about June 23, 2012.  It is 
clear that, as 
of October 16, 2009, the date on which the 
Board found that the Respondent unlawfully discharged 
the discriminatees, the Respondent had employees and 

no date or dates when it purportedly eliminated thos
e 
positions, nor does it explain the reason or reasons for 
such elimination.  See 

 
333 NLRB 
89, 90 (2001).  Even assuming the Respondent elimina
t-
ed its employee positions at some point after the u
n
fair 
labor practice hearing, it was no
netheless obligated to 
provide alternative gross backpay calculations for the 
period of time before the positions were eliminated.  See 
id.  The Respondent has failed to do so
. 
 

assets (other than a bui

resources have no bearing on the question of the calcul
a-
tion of gross backpay due to the discriminatees for the 
period of October 16, 2009
,
 
to June 23, 2012.  What is 

a
bility to pay.  See 
Diversified Enterprises
, 358 NLRB 
433, 434
 

sit
u
ation is not a basis for denying the Acting General 
Cou
n

E.L.C. Electric, Inc
., 348 NLRB 
301, 302 fn. 6 (2006).  
 
Based on t
he foregoing, we find that the Respondent 
has failed to deny the gross backpay allegations in par
a-
  
 
 
 
RANDOM ACQUIS
ITIONS
,
 
LLC
 
 
 
 
 
569
 
 
 
 
 
graphs 6 and 7 of the compliance specification in the 

e-
quately explained its failure to do so.  We theref
ore 
grant 

m-
mary Judgment on the gross backpay allegations in those 
paragraphs of the compliance specification.
6
 
ORDER
 
I
T IS ORDERED
 

o-
tion for Partial Summary Judgment is g
ranted as to the 
                                        
                  
 
6
 
We note that the effect of our ruling is that the Respondent is pr
e-
cluded, at any subsequent compliance hearing, from disputing any of 
th
e factors entering into the gross backpay computations, including the 
duration of the backpay period from October 16, 2009, to June 23, 
2012. 
 
gross backpay allegations in paragraphs 6 and 7 of the 
compliance specification, and that those allegations are 
deemed to be true.
 
I
T IS FURTHER ORDERED
 
that this proceeding is r
e-
manded to the Regional Director for Region 7 for the 
purpose
 
of arranging a hearing before an administrative 
law judge limited to taking evidence concerning the 
amounts of interim earnings and net backpay involved in 
paragraphs 6 and 7 and to the remaining paragraphs of 
the compliance specification as to which summ
ary jud
g-
ment is not granted.
 
 
 
